Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Information Disclosure Statement (IDS)

The IDS submitted 11/13/2019, 02/19/2020, 06/02/2019, 06/19/2019 and 12/11/2020 has been considered.

Priority

Applicant’s claim for the benefit of a prior-filed application PCT/CN2018/084760, filed 04/27/2018 claims foreign priority to 201710294010.4, filed 04/28/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1.	Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,17,18 and 19   provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims
1,2,3,4,5,6,7,8,9,10,11,15,16,17,18,19,20,7 and 8  of co-pending Application No. 16/662,837 . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:  


(a) With respect to claims, and claims of Co Pending Application No.  16/662,837 the similarity limitations as underlined below: 
Regarding Claims 1 ,12 mentions limitation " detecting one or more video images in the video data to identify a damaged portion in the one or more video images;" although not similar to claims 1 and 15 of co pending application limitation " information of a damaged portion of the damaged vehicle;  extracting one or more video images from the video data;"It is obvious and is anticipated by one in the ordinary skills in the art that the detection and identification of the damaged portion of the vehicle  can be broadly anticipated as the information of the damaged portion and the extraction of the video image from the video data.

Instant application 
Co Pending   Application No. 16/662,837

As per claim 1,  A method for obtaining a vehicle loss assessment image, the method implementable by a computing device and comprising: receiving video data of a damaged vehicle and information of a damaged portion of the damaged vehicle; extracting one or more video images from the video data; classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the information of the damaged portion; and selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition.  
As per claim 2, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 1, wherein the one or more determined candidate image classification sets comprises: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs. 
As per claim 2,The method for obtaining a vehicle loss assessment image according to claim 1, wherein the one or more determined candidate image classification sets comprise: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs. 

As per claim 3, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 2,wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of an area of the damaged portion to that of a video image including the damaged portion is greater than a first preset ratio , classifying the video image into the close-up image set.
As per claim 3,  The method for obtaining a vehicle loss assessment image according to claim 
2, wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of an area of the damaged portion to that of a video image including the damaged portion is greater than 
a first preset ratio, classifying the video image into the close-up image set.

As per claim 4,  The computer-implemented method for obtaining a vehicle loss assessment image according to claim 2,wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of a horizontal coordinate span of the damaged portion to a length of a video image including the damaged portion is greater than a second preset ratio, and/or a ratio of a longitudinal coordinate span of the damaged portion to a height of the video image including the damaged portion is greater than a third preset ratio, classifying the video image into the close-up image set.  

As per claim 4,  The method for obtaining a vehicle loss assessment image according to claim 
2, wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of a horizontal coordinate span of the damaged portion to a length of a video image including the damaged portion is greater than a second preset ratio, and/or a ratio of a longitudinal coordinate span of the damaged portion to a height of the video image including the damaged portion is greater than a third preset ratio, classifying the video image into the close-up image set.

As per claim 5, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 2, wherein classifying one or more video images into the close-up image set comprises: sorting video images including the damaged portion in a descending order of areas of the same damaged portion in the video images; and selecting, from the sorted video images, first one or more video images or one or more video images in each of which a ratio of an area of the corresponding damaged portion to that of the video image is greater than a fourth preset ratio.  
As per claim 5, The method for obtaining a vehicle loss assessment image according to claim 
2, wherein classifying one or more video images into the close-up image set comprises: sorting video images including the damaged portion in a descending order of areas of the same damaged portion in the video images;  and selecting, from the sorted video images, first one or more video images or one or more video images in each of which a ratio of an area of the corresponding damaged portion to that of the video image is greater than a fourth preset ratio.

As per claim 6, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 2,further comprising: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty, or the one or more video images in the close-up image set do not cover the entire damaged portion, generating a video recording prompt message; and sending the video recording prompt message to the terminal device.  
As per claim 6, The method for obtaining a vehicle loss assessment image according to claim 
2, further comprising: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty, or the one or more video images in the close-up image set do not cover the entire damaged portion, generating a video recording prompt message;  and sending the video recording prompt message to a terminal device.

As per claim 7, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 1, further comprising: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images; and in response to the damaged portion being out of a video image and subsequently re-entering a video image, tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion.  
As per claim 7, The method for obtaining a vehicle loss assessment image according to claim 
1, further comprising: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images;  and in response to the damaged portion being out of a video image and
subsequently re-entering a video image, tracking the damaged portion again to determine a 
new region of the damaged portion in the video image based on image feature data of the damaged portion.

As per claim 8, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 7, further comprising: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of the damaged portion in real time.  

As per claim 8, The method for obtaining a vehicle loss assessment image according to claim 
7, further comprising: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of the damaged portion in real time.

As per claim 9, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 8, further comprising: receiving new information of the damaged portion, wherein the new information of the damaged portion is determined in response to the terminal device's changing the region of the damaged portion based on a received interactive instruction; and   classifying the video images based on the new information of the damaged portion.

 As per claim 9, The method for obtaining a vehicle loss assessment image according to claim 
8, further comprising: receiving new information of the damaged portion, wherein the new information of the damaged portion is determined in response to the terminal device's changing the region of the damaged portion based on a received interactive instruction;  and classifying the video images based on the new information of the damaged portion.

As per claim 10, The computer-implemented method for obtaining a vehicle loss assessment image according to claim 1, wherein selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition comprises: selecting at least one video image as a loss assessment image of the damaged portion from the one or more candidate image classification sets according to clarity of the video images and filming angles of the damaged portion in the video images.  
As per claim 10, The method for obtaining a vehicle loss assessment image according to 
claim 1, wherein selecting a vehicle loss assessment image from the one or more 
candidate image classification sets according to a screening condition comprises: selecting at least one video image as a loss assessment image of the damaged portion from the one or more candidate image classification sets respectively according to clarity of the video images and recording angles of the damaged portion in the video images. 

As per claim 11,The computer-implemented method for obtaining a vehicle loss assessment image according to claim 1, further comprising: in response to detecting that there are at least two damaged portions in the one or more video images, determining whether a distance between the at least two damaged portions satisfies a proximity condition; and in response to determining that the distance between the at least two damaged portions satisfies the proximity condition, simultaneously tracking the at least two damaged portions, and obtaining loss assessment images of the at least two damaged portions respectively.
As per claim 11,The method for obtaining a vehicle loss assessment image according to claim 1, further comprising: in response to receiving information of at least two damaged portions, determining whether a distance between the at least two damaged portions satisfies a proximity condition;  and in response to determining that the distance between the at least two damaged portions satisfies the proximity condition, simultaneously tracking the at least two damaged portions, and obtaining loss assessment images of the at least two damaged portions respectively.

As per claim 12, An apparatus for obtaining a vehicle loss assessment image, comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the apparatus to perform operations comprising: receiving video data of a damaged vehicle; detecting one or more video images in the video data to identify a damaged portion in the one or more video images; classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the identified damaged portion; and 
selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition.  

As per claim 15,  An apparatus for obtaining a vehicle loss assessment image, comprising one 
or more processors and one or more non-transitory computer-readable memories 
coupled to the one or more processors and configured with instructions 
executable by the one or more processors to cause the apparatus to perform 
operations comprising: receiving video data of a damaged vehicle and information of a damaged portion of the damaged vehicle;  extracting one or more video images from the video data;  classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the information of the damaged portion;  and selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition. 

As per claim 13, The apparatus for obtaining a vehicle loss assessment image according to claim 12, wherein the one or more determined candidate image classification sets comprises: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs.
As per claim 16,The apparatus for obtaining a vehicle loss assessment image according to claim 15, wherein the one or more determined candidate image classification sets comprise: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs. 





As per claim 17,  The apparatus for obtaining a vehicle loss assessment image according to claim 16, wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of an area of the damaged portion to that of a video image including the damaged portion is greater than a first preset ratio, classifying the video image into the close-up image set. 
 


As per claim 15, The apparatus for obtaining a vehicle loss assessment image according to claim 13,wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of a horizontal coordinate span of the damaged portion to a length of a video image including the damaged portion is greater than a second preset ratio, and/or a ratio of a longitudinal coordinate span of the damaged portion to a height of the video image including the damaged portion is greater than a third preset ratio, classifying the video image into the close-up image set.  


As per claim 18,The apparatus for obtaining a vehicle loss assessment image according to 
claim 16, wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of a horizontal coordinate span of the damaged portion to a length of a video image including the damaged portion is greater than a second preset ratio, and/or a ratio of a longitudinal coordinate span of the damaged portion to a height of the video image including the damaged portion is greater than a third preset ratio, classifying the video image into the close-up image set. 



As per claim 17,The apparatus for obtaining a vehicle loss assessment image according to claim 13,wherein the operations further comprise: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty, or the one or more video images in the close-up image set do not cover the entire damaged portion, generating a video recording prompt message; and sending the video recording prompt message to the terminal device.
As per claim 20, The apparatus for obtaining a vehicle loss assessment image according to 
claim 16, further comprising: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty, or the one or more video images in the close-up image set do not cover the entire damaged portion, generating a video recording prompt message;  and sending the video recording prompt message to a terminal device. 

As per claim 18,The apparatus for obtaining a vehicle loss assessment image according to claim 12, wherein the operations further comprise: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images; and in response to the damaged portion being out of a video image and subsequently re-entering a video image, tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion.
As per claim 7,  The method for obtaining a vehicle loss assessment image according to claim 1, further comprising: tracking the damaged portion in the video data in real 
time to determine a region of the damaged portion in the video images;  and in 
response to the damaged portion being out of a video image and subsequently 
re-entering a video image, tracking the damaged portion again to determine a 
new region of the damaged portion in the video image based on image feature 
data of the damaged portion.

As per claim 19, The apparatus for obtaining a vehicle loss assessment image according to claim 18,wherein the operations further comprise: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of the damaged portion in real time.  

As per claim 8, The method for obtaining a vehicle loss assessment image according to claim 7, further comprising: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of 
the damaged portion in real time.









Claim Rejections - 35 USC § 102

2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
4.	Claims 1,2,3, 4, 6,10,12,13,14,17  and 20  are rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Taliwal et al.  (USPUB 20170293894).


As per claim 1,  Taliwal et al. teaches A computer-implemented method for obtaining a vehicle loss assessment image ( Paragraph [0029]) comprising: receiving video data of a damaged vehicle(Paragraph [0029]-“… the captured images include not only still images, but also video, LIDAR imagery, and/or imagery from other modalities….” And Paragraph [0031])  ; detecting one or more video images in the video data to identify a damaged portion in the one or more video images ( Paragraphs [0031-0032] and [0035]) and ; classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the identified damaged portion ( Classification made of the claims are categories with the vehicle damaged parts taught within Paragraph [0144]- “…classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values--total, medium and small.  Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network,…” and Paragraph [0145]) ; and selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition ( FIG. 22 shows the comparing of vehicle damage ( 2204) and the condition of a vehicle screening image ( 2206) further the comparing is taught within Paragraph [0130-0131] and [0106] and [0143]) .  

As per claim 2, Taliwal et al. teaches claim 1, 
 Taliwal et al. teaches wherein the one or more determined candidate image classification sets comprises: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs ( FIG. 25 showing the vehicle image data and specific Exterior Damages ( 2506)  within the classification of CNN process and Paragraphs [0160-0163]) .  

As per claim 3, Taliwal et al. teaches claim 2,
Taliwal et al. teaches wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of an area of the damaged portion to that of a video image including the damaged portion is greater than a first preset ratio ( comparison of the level of damage with prior image mentioned within Paragraphs [0036-0037] and [0106] and [0130]) , classifying the video image into the close-up image set ( classification with the CNN and the feature maps taught within Paragraphs [0146-0147]) .  

As per claim 6, Taliwal et al. teaches claim 2,
 Taliwal et al. teaches further comprising: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty( FIG. 11, Paragraphs [0019] and [0120]) , or the one or more video images in the close-up image set do not cover the entire damaged portion ( estimation of the damage of the vehicle from the input images captured are mentioned within Paragraph [0044]) , generating a video recording prompt message ( user prompted to take photos of the damaged part with the image or video capture device ( mobile phone)  taught within or the 3d model within Paragraphs [0125-0126] and FIG. 19A-19C) ; and sending the video recording prompt message to the terminal device ( Paragraph [0129]- “Once the user captures the images of the damaged vehicle using the prompts provided by the vehicle claims application, the images are uploaded to a server over a network….”) .  

As per claim 10, Taliwal et al. teaches claim 1,
Taliwal et al. wherein selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition  ( Paragraphs [0145- 0146]) comprises: selecting at least one video image as a loss assessment image of the damaged portion from the one or more candidate image classification sets according to clarity of the video images  ( Paragraphs [0031] and [0051]) and filming angles of the damaged portion in the video images ( Paragraph [0131]- “…hen project the images onto the 3D model of the vehicle using the camera angles determined during the alignment process.  The 3D model then shows the damage to the vehicle in an integrated manner.  The adjustor can rotate and zoom in on the 3D model as desired.  When the adjustor clicks on a damaged part, the interface may show all the original images that contain that part on the side, so that the adjustor can easily examine in the original images where the damage was identified. …”) .  

As per claim 12,
Taliwal et al. teaches An apparatus for obtaining a vehicle loss assessment image( Paragraph [0029]), comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors ( Paragraph [0046]- “…Memory 204, which may be a non-transient, computer-readable storage medium, is configured to store information within client device 104 during operation….”) configured with instructions executable by the one or more processors to cause the apparatus ( processors taught within Paragraphs [0047] and [0056]) to perform operations comprising: receiving video data of a damaged vehicle (Paragraph [0029]-“… the captured images include not only still images, but also video, LIDAR imagery, and/or imagery from other modalities….”); detecting one or more video images in the video data to identify a damaged portion in the one or more video images ( Paragraphs [0031-0032] and [0035]); classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the identified damaged portion ( Classification made of the claims are categories with the vehicle damaged parts taught within Paragraph [0144]- “…classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values--total, medium and small.  Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network,…” and Paragraph [0145]); and selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition ( FIG. 22 shows the comparing of vehicle damage ( 2204) and the condition of a vehicle screening image ( 2206) further the comparing is taught within Paragraph [0130-0131] and [0106] and [0143]) .

As per claim 13, Taliwal et al. teaches claim 12,
Taliwal et al. teaches wherein the one or more determined candidate image classification sets comprises: a close-up image set including one or more video images displaying the damaged portion and a component image set including one or more video images displaying a vehicle component to which the damaged portion belongs ( FIG. 25 showing the vehicle image data and specific Exterior Damages ( 2506)  within the classification of CNN process and Paragraphs [0160-0163]) .  

As per claim 14, Taliwal et al. teaches claim 13,
Taliwal et al. teaches wherein classifying one or more video images into the close-up image set comprises: in response to determining that a ratio of an area of the damaged portion to that of a video image including the damaged portion is greater than a first preset ratio ( comparison of the level of damage with prior image mentioned within Paragraphs [0036-0037] and [0106] and [0130]) , classifying the video image into the close-up image set ( classification with the CNN and the feature maps taught within Paragraphs [0146-0147]) .  

As per claim 17, Taliwal et al. teaches claim 13,
Taliwal et al. teaches wherein the operations further comprise: in response to detecting that at least one of the close-up image set and the component image set of the damaged portion is empty ( FIG. 11, Paragraphs [0019] and [0120]) , or the one or more video images in the close-up image set do not cover the entire damaged portion ( estimation of the damage of the vehicle from the input images captured are mentioned within Paragraph [0044]) , generating a video recording prompt message ( user prompted to take photos of the damaged part with the image or video capture device ( mobile phone)  taught within or the 3d model within Paragraphs [0125-0126] and FIG. 19A-19C) ; and sending the video recording prompt message to the terminal device ( Paragraph [0129]- “Once the user captures the images of the damaged vehicle using the prompts provided by the vehicle claims application, the images are uploaded to a server over a network….”) .  

As per claim 20, Taliwal et al. teaches A non-transitory computer-readable storage medium  ( Paragraph [0046]- “…Memory 204, which may be a non-transient, computer-readable storage medium, is configured to store information within client device 104 during operation….”)  configured with instructions executable by one or more processors to cause the one or more processors ( processors taught within Paragraphs [0047] and [0056])  to perform operations comprising: receiving video data of a damaged vehicle(Paragraph [0029]-“… the captured images include not only still images, but also video, LIDAR imagery, and/or imagery from other modalities….”); detecting one or more video images in the video data to identify a damaged portion in the one or more video images( Paragraphs [0031-0032] and [0035]); classifying the one or more video images into one or more candidate image classification sets of the damaged portion based on the identified damaged portion( Classification made of the claims are categories with the vehicle damaged parts taught within Paragraph [0144]- “…classify a claim into categories as a total, medium, or small loss claim by taking the damaged parts list, repair cost estimation, and current age and monetary value of the vehicle as input to a classifier whose output is the loss type which takes the three values--total, medium and small.  Any machine learning technique can be used for the classifier, e.g., logistic regression, decision tree, artificial neural network,…” and Paragraph [0145]); and selecting a vehicle loss assessment image from the one or more candidate image classification sets according to a screening condition( FIG. 22 shows the comparing of vehicle damage ( 2204) and the condition of a vehicle screening image ( 2206) further the comparing is taught within Paragraph [0130-0131] and [0106] and [0143]) .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claims 7,8,9,18 and 19  are rejected under 35 U.S.C 103  as being unpatentable over Taliwal et al.  (USPUB 20170293894) in view of CHEN et al.  (USPUB 20180232964). 

As per claim 7, Taliwal et al. teaches claim 1,
Taliwal et al. teaches in response to the damaged portion being out of a video image and subsequently re-entering a video image ( Paragraphs [0030-0032]) ,
	Taliwal et al. does not explicitly teach further comprising: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images  ; and tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion.  
 Within analogous art, CHEN et al. teaches further comprising: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images ( Paragraphs [0037-0039]) ; tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion ( Paragraphs [0048]- “…The system 100 may begin monitoring the vehicle 102 from the time when the vehicle is new, and may keep track of fatigue damage to one or more 
vehicle components as the vehicle 102 ages….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of CHEN et al. within the  modified teaching of the Automatic assessment of damage and repair costs in vehicles mentioned by  Taliwal et al. because the Vehicle component failure prevention mentioned by  CHEN et al.  provides  a system and method for  implementing efficient vehicle component failure identification and reporting. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Vehicle component failure prevention mentioned by  CHEN et al. within the modified teaching  of the Automatic assessment of damage and repair costs in vehicles mentioned by  Taliwal et al. for implementation a system and method for efficient vehicle component failure identification and reporting.




As per claim 8, Combination of Taliwal et al. and CHEN et al. teach claim 7, 
Taliwal et al. teaches further comprising: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of the damaged portion in real time ( the damaged image being sent to a server and the display of the damage within current time taught within Paragraphs [0129-0130]) .  

As per claim 9, Combination of Taliwal et al. and CHEN et al. teach claim 8,
Taliwal et al. teaches further comprising: receiving new information of the damaged portion(Paragraph [0138]- “…Once such a machine system has learned the input-output relationship from the training data, the machine learning system can be used to predict the 
output upon receiving a new input for which the output may not be known….” And Paragraph ), wherein the new information of the damaged portion is determined in response to the terminal device's changing the region of the damaged portion based on a received interactive instruction ( Paragraphs [0143-0144]) ; and  classifying the video images based on the new information of the damaged portion ( Paragraphs [0189-0190]) .

As per claim 18, Taliwal et al. teaches claim 12, 
Taliwal et al. teaches in response to the damaged portion being out of a video image and subsequently re-entering a video image ( Paragraphs [0030-0032]) ,
	Taliwal et al. does not explicitly teach wherein the operations further comprise: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images; and tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion.
 Within analogous art, CHEN et al. teaches wherein the operations further comprise: tracking the damaged portion in the video data in real time to determine a region of the damaged portion in the video images ( Paragraphs [0037-0039]) ; and tracking the damaged portion again to determine a new region of the damaged portion in the video image based on image feature data of the damaged portion ( Paragraphs [0048]- “…The system 100 may begin monitoring the vehicle 102 from the time when the vehicle is new, and may keep track of fatigue damage to one or more vehicle components as the vehicle 102 ages….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of CHEN et al. within the  modified teaching of the Automatic assessment of damage and repair costs in vehicles mentioned by  Taliwal et al. because the Vehicle component failure prevention mentioned by  CHEN et al.  provides  a system and method for  implementing efficient vehicle component failure identification and reporting. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Vehicle component failure prevention mentioned by  CHEN et al. within the modified teaching  of the Automatic assessment of damage and repair costs in vehicles mentioned by  Taliwal et al. for implementation a system and method for efficient vehicle component failure identification and reporting.

As per claim 19, Combination of Taliwal et al. and CHEN et al. teach claim 18, 
Taliwal et al. teaches wherein the operations further comprise: sending information of the region of the tracked damaged portion to a terminal device for the terminal device to display the region of the damaged portion in real time( the damaged image being sent to a server and the display of the damage within current time taught within Paragraphs [0129-0130]) .  


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.






Allowable Subject Matter

6.          Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.         The following is an examiner’s statement of reasons for allowance: 

As to claim 16  , prior art of record does not teach or suggest the limitation mentioned within claim 16  –“ wherein classifying one or more video images into the close-up image set comprises: sorting video images including the damaged portion in a descending order of areas of the same damaged portion in the video images; and selecting, from the sorted video images, first one or more video images or one or more video images in each of which a ratio of an area of the corresponding damaged portion to that of the video image is greater than a fourth preset ratio.  .”  In addition, the prior art made of record fails to teach this limitation in the context of claim 16 and does not provide a suggestion or motivation to modify the references to arrive at the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/Examiner, Art Unit 2637